DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on September 14th, 2022 in response to the Non-Final Office Action mailed on June 14th, 2022.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-3 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/092,641, filed on October 10th, 2018.
	
Claim Objections
Claims 1-3 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous objections.

Claim Rejections - 35 USC § 112
Claims 1-3 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant’s arguments, see page 6, filed September 14th, 2022, with respect to the previous rejection under Araki have been fully considered and are persuasive.  Therefore, the previous rejection using Araki has been withdrawn. 

Applicant's arguments filed September 14th, 2022 regarding the previous rejections under Ueda and Maruyama have been fully considered but they are not persuasive.  Please see the Examiner’s responses below.

In regards to Applicant’s argument that “Ueda also teaches a chamber, but the chamber does not take therein a part of air through an opening portion formed on a side wall of a discharge flow path portion. Further, there is no teaching of an opening portion of a duct that opens vertically upward. Also there is no teaching of an inclined surface that is formed in a region above the opening portion”, the Examiner must respectfully disagree.  Please refer to the updated rejections below, which detail how each and every element of amended Claim 1 continues to be disclosed by Ueda.  Regarding Applicant’s assertion that Ueda’s chamber does not “take therein a part of air through an opening portion formed on a side wall of a discharge flow path portion”, the Examiner respectfully notes that this arrangement has not been claimed.  The claims do not require the opening portion to be formed on a side wall of a discharge flow path portion, as alleged by Applicant.  Instead, the claims recite that the opening portion is formed in the duct.  As such, this argument appears to be arguing features which have not been claimed, rendering it moot.  Applicant further alleges that there is no teaching of an opening portion of a duct that opens vertically upward inside the chamber, but this is clearly false, as shown in the updated rejections below.  The “Opening Portion” labeled by the Examiner in Figure 3 below clearly opens upward inside the chamber, as claimed.  Finally, Applicant alleges that there is no teaching of an inclined surface that is formed in a region above the opening portion, but respectfully, this is false as well.  The “Ceiling Portion” labeled by the Examiner in Figure 3 below clearly includes an inclined portion located directly above the “Opening Portion”, as claimed.  Therefore, Applicant’s arguments are not persuasive.

In regards to Applicant’s argument that “Maruyama does not teach a ceiling portion of a chamber having an inclined surface that is inclined downward from above. In Maruyama the inclined surface disclosed therein is formed by another member, specifically a water prevention wall 43, which is provided separately from the ceiling portion of the chamber”, the Examiner must respectfully disagree.  Please refer to the updated rejections below, which detail how each and every element of amended Claim 1 continues to be disclosed by Maruyama. Regarding Applicant’s assertion that Maruyama “does not teach a ceiling portion of a chamber having an inclined surface that is inclined downward from above. In Maruyama the inclined surface disclosed therein is formed by another member, specifically a water prevention wall 43, which is provided separately from the ceiling portion of the chamber”, this argument appears to be taking an unreasonably narrow interpretation of what constitutes (or does not constitute) a “ceiling portion”.  The Examiner respectfully maintains that Maruyama’s waterproof wall 43 does, in fact, form a ceiling portion within the chamber, as claimed.  The Examiner admits that the wall 43 is not part of the outermost walls of the chamber, but respectfully, such an arrangement is not required in the claim.  In other words, the claims as recited do not preclude a “ceiling portion” from being provided inside the chamber separate from casing walls themselves.  Furthermore, the Examiner respectfully notes that a chamber can have multiple ceiling portions, which is precisely the case in Maruyama.  Therefore, Applicant’s arguments are not persuasive.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,451,078 to Ueda.

    PNG
    media_image1.png
    518
    864
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-3 shown immediately above, Ueda discloses:
(1)	A blower device (A; Figs. 1-3) comprising: a casing (C) comprising an air intake port (C1), an air discharge port (labeled by the examiner in Fig. 3 above for clarity), and a flow path portion communicating between the air intake port and the air discharge port (i.e. the flow path space extending from intake C1 to the discharge port); a fan (B) taking in air from the air intake port and generating an air flow to the air discharge port through the flow path portion (col. 3, lines 1-6); a motor (4) rotationally driving the fan; and a motor cooling unit (2, 3) cooling the motor (see the flow arrows in Fig. 3), the flow path portion comprising a scroll flow path portion formed continuously in a circumferential direction at a radially outer portion of the fan (labeled by the examiner in Fig. 3 above for clarity), and a discharge flow path portion extending straight in a tangential direction from a downstream end of the scroll flow path portion (labeled by the examiner in Fig. 3 above for clarity), the motor cooling unit comprising a chamber (labeled by the examiner in Fig. 3 above for clarity; formed between casings 2A & 2B) taking therein a part of the air flow from a side wall (2A) of the discharge flow path portion (see the flow arrows in Fig. 3 above), and a duct (3) having an opening portion (labeled by the examiner in Fig. 3 above for clarity; see also the flow arrows) that opens vertically upward inside the chamber (apparent in Fig. 3) and supplying, to the motor, the air in the chamber taken in through the opening portion (see the flow arrows), the duct being provided spaced apart from a wall (20c) that defines the chamber, in a planar view (apparent in Fig. 3), a ceiling portion (41) of the chamber having an inclined surface (labeled by the examiner in Fig. 3 for clarity) that is inclined downward from above (seen in Fig. 3), and the inclined surface being formed at least in the ceiling portion of the chamber located vertically above the opening portion (apparent in Fig. 3).

In regards to Claim 2, the inclined surface is formed into a conical shape (i.e. an annular inclined surface, as shown in Fig. 3) that is gradually inclined downward to a radially outer portion from a central portion of the ceiling portion (apparent in Fig. 3).
In regards to Claim 3, Ueda discloses a vehicular air-conditioning device comprising the blower device according to claim 1 (“a blower motor unit of an air conditioner mounted in a vehicle such as an automobile”; col. 1, lines 14-16).

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-001541 to Maruyama.
In regards to independent Claim 1, and with particular reference to Figures 2-3, Maruyama discloses:

(1)	A blower device (3; Fig. 2) comprising: a casing (30) comprising an air intake port (31), an air discharge port (32), and a flow path portion (36, 37) communicating between the air intake port and the air discharge port (Fig. 2); a fan (34) taking in air from the air intake port and generating an air flow to the air discharge port through the flow path portion (paras. 26-27); a motor (35) rotationally driving the fan; and a motor cooling unit (37-48; Fig. 3) cooling the motor (paras. 30-31; see also the flow arrows in Fig. 3), the flow path portion comprising a scroll flow path portion (36) formed continuously in a circumferential direction at a radially outer portion of the fan (Fig. 2), and a discharge flow path portion (37) extending straight in a tangential direction from a downstream end of the scroll flow path portion (apparent in Fig. 2), the motor cooling unit comprising a chamber (39; Figs. 2-3) taking therein a part of the air flow from a side wall (37) of the discharge flow path portion (para. 30; see also the flow arrows in Fig. 3), and a duct (40) having an opening portion (i.e. the duct inlet at lead line 40 seen in Fig. 3) that opens vertically upward inside the chamber (see Fig. 3) and supplying, to the motor, the air in the chamber taken in through the opening portion (see the flow arrows in Fig. 3), the duct being provided spaced apart from a wall that defines the chamber, in a planar view (i.e. the left side wall, as seen in Fig. 3), a ceiling portion (43) of the chamber having an inclined surface (apparent in Fig. 3) that is inclined downward from above (apparent in Fig. 3), and the inclined surface being formed at least in the ceiling portion of the chamber located vertically above the opening portion (apparent in Fig. 3).

In regards to Claim 3, Maruyama discloses a vehicular air-conditioning device comprising the blower device according to claim 1 (“a blower device for preventing water contained in the air taken in for cooling the motor from entering the inside of the motor. And to provide a vehicle air conditioner equipped with this”; para. 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC